DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 15-19 in the reply filed on 09/15/22 is acknowledged.  The traversal is on the grounds that the surfactant mixture of the current claims has to include a C16 surfactant in the alcohol component and Applicant asserts the formula of the reference cited does not include a C16 surfactant.  This is not found persuasive. The reference suggests that R can have 6-20 carbon atoms. R as 16 carbon atoms falls within the range.  Therefore, R as 16 carbon atoms would be an obvious choice given the suggestion that R has 6-20 carbons and there is thus a finite number of possibilities for R, one of which is 16.  As such, the requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/22.
The Examiner further acknowledges Applicant’s elections with respect to the election of species requirements as set forth in the previous office action.  However, upon further consideration, this election of species requirement has been withdrawn.  Elected claims 1-11 and 15-19 will be examined for all species claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific C16-C18 mixtures in a 30:70 ratio, wherein each of (I) and (II) comprise 10 moles of EO (alternative examples in Tables 6 and 7 provide enablement for wherein each of (I) and (II) have 7, 8 or 9 moles of EO), a Y of CO2 and M of Na, as well as at temperatures between 25-90oC, as set forth in each of the tables in the specification as filed, does not reasonably provide enablement for every potential combination and permutation of elements for each of R1, R2, o, p, Y and M as would be provided for by the extensive listing of options for each in independent claim 1, and, in particular, with further regard to wherein Y and M are independently selected for each of (I) and (II), as well as for every potential ratio within the extensive range of anionic surfactant (A) to anionic surfactant (B) of 90:10 to 10:90 and for temperatures above 90oC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Applicant’s specification highlights specific examples of anionic surfactant (A) and anionic surfactant (B) in each of Tables 1-5; within these tables, the ratio of surfactant A:surfactant B is always 30:70, o is mostly 10 (although examples of 7-9 are also given), Y is always CO2 for each of surfactants (A) and (B) in a single embodiment, and, as such, p is therefore 1, and M is always Na for each of surfactants (A) and (B).  The only difference set forth in Tables 6 and 7 is wherein o is 7, 8 or 9 for both surfactant (A) and (B), i.e., in a single embodiment o is the same.  The specification further discredits prior art examples within the background by stating how such examples only pertain to specific embodiments, temperatures, salinities, etc..  For example, page 3 describes with reference to US 4,485,873 wherein the examples only show the use of a specific sodium salt with a specific carboxymethylation level.  It is further suggested that solubility and interfacial tension are indeed affected by the specific components of the surfactant and that the range of conditions experienced downhole, such as salinity and temperature, will affect the interfacial tension achievable with particular surfactants.  Applicant further only provides examples using specific elements for each of the components of surfactants A and B, as set forth above, that are further suggested to work only within a particular salinity and temperature range without showing all possibilities and combinations of elements for each of o, Y and M (set forth above) and therefore, has not provided enablement for each and every possibility of o, Y and M that would be afforded protection by the instant claim language.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass wherein, for example, Y can be SO3 in one or both of surfactant A and B, as well as wherein M can be an extensive list of ions, including different independent ions for each of surfactant A and B, as well as wherein the ratio of surfactant (A) to (B) can be extensive.  The specification, however, only provides one specific ratio in the examples to prove the ability of the mixture to achieve instantly claimed interfacial tension, and, as such, it is not clear if every possible ratio of surfactant (A) to (B) that falls within the overly extensive range instantly claimed, in combination with every possible surfactant that may be formed using all of the instantly claimed elements for (A) and (B) that are not explicitly shown as used through examples would be capable of such within a temperature range that includes values not even tested with the specifically disclosed surfactant mixture.  
The level of predictability in the art - because, although in theory other surfactants A and B that include elements claimed outside of those shown through example and that fall within the extensive mixture range may lower interfacial, it is difficult to predict if such would lower interfacial tension to the degree of the examples and in a manner consistent with that which is disclosed absent specifically disclosed mixtures with these capabilities.
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for choosing a ratio of surfactant (A) to surfactant (B) that would reduce interfacial tension, but rather relies on only using a ratio of 30:70 in all of the examples without any explanation with respect thereto.  
	The existence of working examples - because Applicant only gives examples for the components, temperatures and ratios noted above but not for any other possible combination that would be encompassed by the current claim language.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - because it is not clear whether all possible anionic surfactants (A) and (B) that can be created using each and every combination of elements that are recited in independent claim 1 can be used in combination to lower interfacial tension in the manner as claimed, as well as whether every single ratio of A to B within the range of 90:10 to 10:90 is capable of lowering the interfacial tension, and, further if such is possible for every combination at non-tested temperatures above 90 degrees Celsius. 
Therefore, there exists a Scope of Enablement deficiency for the current claims.
	The Examiner notes, however, should Applicant incorporate the features of dependent claims 3, 4, 6, 16 and 17 all together into independent claim 1, such may be sufficient to overcome this rejection.
Claims 1-11 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 1 recites “a salinity of ≥ 50000 ppm.” This is a range with an unbounded upper limit, and, therefore, encompasses a salinity so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a temperature of 500,000 ppm, 5,000,000 ppm and 50,000,000 ppm (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Yb of CO2 and Mb of Na, as well as nb of 7 and ob of 10 or 15, as set forth in each of the tables in the specification as filed, does not reasonably provide enablement for every potential combination and permutation of elements for each of ob, pb, Yb and Mb as would be provided for by the extensive listing of options for each in claim 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Applicant’s specification highlights specific examples of anionic surfactant (C) in each of the tables provided as examples, each of which is set forth above.  The specification further discredits prior art examples within the background by stating how such examples only pertain to specific embodiments, temperatures, salinities, etc..  For example, page 3 describes with reference to US 4,485,873 wherein the examples only show the use of a specific sodium salt with a specific carboxymethylation level.  It is further suggested that solubility and interfacial tension are indeed affected by the specific components of the surfactant and that the range of conditions experienced downhole, such as salinity and temperature, will affect the interfacial tension achievable with particular surfactants.  Applicant further only provides examples using the specific elements for each of the components of surfactant C, as set forth above without showing all possibilities and combinations of elements for each of ob, pb, Yb and Mb and therefore, has not provided enablement for each and every possibility of ob, pb, Yb and Mb that would be afforded protection by the instant claim language.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass wherein, for example, Yb can be SO3, as well as wherein Mb can be an extensive list of ions.  The specification, however, only provides the specific examples for each component noted above, and, as such, it is not clear if every possible surfactant C that may be formed using all of the instantly claimed elements that are not explicitly shown as used through examples would be capable of lowering interfacial tension in the manner described in the specification when used with the surfactant mixture.
The level of predictability in the art - because, although in theory other surfactants C that include elements claimed outside of those shown through example may lower interfacial, it is difficult to predict if such would lower interfacial tension to the degree of the examples and in a manner consistent with that which is disclosed absent specifically disclosed mixtures with these capabilities.
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for choosing a ratio of surfactant (C) that would reduce interfacial tension, but rather relies on only using the surfactant C as provided in the examples presented in the tables.  
	The existence of working examples - because Applicant only gives examples for the components and temperatures noted above but not for any other possible combination that would be encompassed by the current claim language.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - because it is not clear whether all possible anionic surfactants (C) that can be created using each and every combination of elements that are recited in claim 7 can be used to lower interfacial tension in the manner as claimed. 
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites “a salinity of ≥ 75000 ppm.” This is a range with an unbounded upper limit, and, therefore, encompasses a salinity so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a temperature of 750,000 ppm, 7,500,000 ppm and 75,000,000 ppm (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 recites “a temperature of ≥ 50oC.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a temperature of 500oC, 5000oC, 50000oC (increasable ad nauseam), even though these temperatures are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a salinity of ≥ 50000 ppm.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the range of salinities Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “a salinity of ≥ 75000 ppm.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the range of salinities Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “a temperature of ≥ 50oC.”  This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the temperature range Applicant is intending to seek patent protection of; furthermore, independent claim 1, upon which claim 9 depends, has an upper limit, but it is unclear as to whether Applicant is intending to include only temperatures up to such an upper limit within claim 9, or, if Applicant is intending any temperature that is greater than 50.  As such, the claim is rendered indefinite. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 provides for the use of the surfactant mixture, but since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. V Brenner, 255 F.Supp 131, 149 USPQ 475 (D.D.C. 1966).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,596,367 discloses ionic surfactants used for producing mineral oil that include C16C18 alkyl propoxy groups and are shown to lower the interfacial tension to within a range as claimed at the instantly claimed temperatures, wherein Y of the instant structures would be represented by a sulfate.  The reference, however, fails to provide for a salinity within the range as claimed, and, further, wherein the surfactant is a mixture of the instantly claimed surfactants.
US 2011/0083847 discloses a process for mineral oil production with a surfactant (A) that includes a structure overlapping that of the in
US 11,390,794 discloses mineral oil production using a surfactant mixture of two anionic surfactants, wherein one of the surfactants therein includes a structure corresponding to that of instant surfactant (A) when Y is a sulfate.  The reference, however, fails to suggest the combination of surfactants instantly claimed.  
US 2016/0215200 discloses hydrocarbon recovery using an anionic surfactant mixture of two anionic surfactants, including an alkoxylated primary alcohol sulfate.  The reference, however, fails to disclose the mixture as encompassing the surfactants as instantly claimed.
US 4,088,189 discloses C16-20 anionic surfactants used for lowering interfacial tension at high temperatures in high salinity waters.  The reference, however, fails to disclose, teach and/or suggest a combination of surfactants as instantly claimed.  
US 3,811,508 discloses a two component surfactant system of anionic surfactants used for oil recovery in the presence of high salinity, wherein one surfactant includes an alkyl polyethyoxy sulfate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/03/22